DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated December 21, 2020 in response to a non-final office action. Claims 1-4, 6-11, 13, and 14 have been amended, claims 5 and 12 have been cancelled, and new claims 15-18 are added.  Claims 1-4, 6-11, and 13-18 are subject to examination and have been examined.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.	

Specification Objections
Specification is objected to because of the following informalities:   The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  The abstract exceeds 150 words and is multiple paragraphs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1. 6. 8 and 13 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (hereafter Pelletier) US Patent Publication 2018/0123769 A1 in view of Papasakellariou, et al. (hereafter Papasakellariou) US Patent Publication 2013/0230030 A1.

Regarding Claim 1, Pelletier teaches A method by a terminal (Fig. 1a, WTRUs 102a-d) in a communication system (Fig. 1a, 100), the method comprising: receiving, from a base station (Fig. 1a, BS 114a-b), downlink control information (DCI) and a first physical downlink shared channel (PDSCH), wherein the first PDSCH is scheduled by the first DCI;  (Pelletier: [0010] "the WTRU may decode first downlink control information (DCI) via a downlink control channel in a first transmission time interval (TTI). The first DCI may comprise scheduling information for a first physical downlink shared channel (PDSCH) transmission for the WTRU sent in the first TTI");
receiving, from the base station, a second DCI and a second PDSCH. wherein the second PDSCH is scheduled by the second DCI; (Pelletier: [0010] "The WTRU may determine a decoding assumption to use when attempting to decode a second DCI via the downlink control channel based on a property of the first DCI. The second DCI may include scheduling information for a second PDSCH transmission for the WTRU sent in a second TTI. The WTRU may receive the second DCI"),
and wherein the second DCI is received later than the first DCI.  (Pelletier: [0005]”The WTRU may receive the first PDSCH transmission via the first serving cell in accordance with the first DCI. The first PDSCH transmission may comprise a second DCI. The second DCI may comprise scheduling information for a second physical downlink shared channel transmission (PDSCH) transmission received by the WTRU via a second serving cell. The WTRU may receive the second PDSCH transmission via the second serving cell in accordance with the second DCI").
wherein the second PDSCH is scheduled by the second DCI; (Pelletier: [0010] "The WTRU may determine a decoding assumption to use when attempting to decode a second DCI via the downlink control channel based on a property of the first DCI. The second DCI may include scheduling information for a second PDSCH transmission for the WTRU sent in a second TTI. The WTRU may receive the second DCI").
Pelletier does not explicitly teach and transmitting, to the base station, a PUCCH on a second PUCCH resource, in case that a first PUCCH resource and the second PUCCH resource are indicated to be in a transmission time interval, wherein the first PUCCH resource is indicated based on the first DCI and the second PUCCH resource is indicated based on the second DCI.
However, Papasakellariou does teach and transmitting, to the base station, a PUCCH on a second PUCCH resource, in case that a first PUCCH resource and the second PUCCH resource are indicated to be in a transmission time interval, (Papasakellariou: [0049] "a method and UE apparatus are provided to transmit a HARQ-ACK signal in a PUCCH in response to a detection of a first PDCCH or a second PDCCH transmitted from a base station in a TTI... The UE determines a second PUCCH resource, n.sub.PUCCH2, as n.sub.PUCCH2=n.sub.ECCE+f(HPRO)+N.sub.PUCCH.sup.E, when the UE detects the second PDCCH, where n.sub.ECCE is a first CCE used for the second DCI format of the second PDCCH, f(HPRO) is a mapping function that provides an integer based on the HPRO information field, and N.sub.PUCCH.sup.E is a second offset assigned to the UE from the base station via higher layer signaling. The UE transmits the HARQ-ACK signal in the determined first or second PUCCH resource"),
wherein the first PUCCH resource is indicated based on the first DCI  (Papasakellariou: [0049] "The UE determines a first PUCCH resource, n.sub.PUCCH, as n.sub.PUCCH=n.sub.CCE+N.sub.PUCCH, when the UE detects the first PDCCH, where n.sub.CCE is a first CCE used for the first DCI format in the first PDCCH, and N.sub.PUCCH is a first offset assigned to the UE from the base station via higher layer signaling"),
and the second PUCCH resource is indicated based on the second DCI, (Papasakellariou: [0049] "when the UE detects the second PDCCH, where n.sub.ECCE is a first CCE used for the second DCI format of the second PDCCH, f(HPRO) is a mapping function that provides an integer based on the HPRO information field, and N.sub.PUCCH.sup.E is a second offset assigned to the UE from the base station via higher layer signaling. The UE transmits the HARQ-ACK signal in the determined first or second PUCCH resource"),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Pelletier to include the teachings of Papasakellariou in order to indicate a first and second PUCCH, based on respective DCIs, in a transmission time interval (Papasakellariou: [0049]).

Regarding Claim 6, Pelletier teaches A method by a base station (Fig. 1a, BS 114a-b) in a communication system (Fig. 1a, 100), the method comprising: transmitting, to a terminal a first downlink control information (DCI) and a first physical downlink shared channel (PDSCH), wherein the first PDSCH is scheduled by the first DCI; (Pelletier: [0010] "the WTRU may decode first downlink control information (DCI) via a downlink control channel in a first transmission time interval (TTI). The first DCI may comprise scheduling information for a first physical downlink shared channel (PDSCH) transmission for the WTRU sent in the first TTI" where as shown in Fig.1a the WRTU transmits/receives data from the BS);
transmitting, to the terminal, a second DCI and a second PDSCH, wherein the second PDSCH is scheduled by the second DCI; (Pelletier: [0010] "The WTRU may determine a decoding assumption to use when attempting to decode a second DCI via the downlink control channel based on a property of the first DCI. The second DCI may include scheduling information for a second PDSCH transmission for the WTRU sent in a second TTI. The WTRU may receive the second DCI");
and wherein the second PDSCH is transmitted later than the first DCI; (Pelletier: [0010] "The WTRU may determine a decoding assumption to use when attempting to decode a second DCI via the downlink control channel based on a property of the first DCI. The second DCI may include scheduling information for a second PDSCH transmission for the WTRU sent in a second TTI. The WTRU may receive the second DCI").
Pelletier does not explicitly teach and receiving, from the terminal, a PUCCH on a second PUCCH resource, in case that a first PUCCH resource and the second PUCCH resource are indicated to be in a transmission time interval, wherein the first PUCCH resource is indicated based on the first DCI and the second PUCCH resource is indicated based on the second DCI.
However, Papasakellariou does teach and receiving, from the terminal, a PUCCH on a second PUCCH resource, in case that a first PUCCH resource and the second PUCCH resource are indicated to be in a transmission time interval,  (Papasakellariou: [0049] "a method and UE apparatus are provided to transmit a HARQ-ACK signal in a PUCCH in response to a detection of a first PDCCH or a second PDCCH transmitted from a base station in a TTI... The UE determines a second PUCCH resource, n.sub.PUCCH2, as n.sub.PUCCH2=n.sub.ECCE+f(HPRO)+N.sub.PUCCH.sup.E, when the UE detects the second PDCCH, where n.sub.ECCE is a first CCE used for the second DCI format of the second PDCCH, f(HPRO) is a mapping function that provides an integer based on the HPRO information field, and N.sub.PUCCH.sup.E is a second offset assigned to the UE from the base station via higher layer signaling. The UE transmits the HARQ-ACK signal in the determined first or second PUCCH resource"),
wherein the first PUCCH resource is indicated based on the first DCI  (Papasakellariou: [0049] "The UE determines a first PUCCH resource, n.sub.PUCCH, as n.sub.PUCCH=n.sub.CCE+N.sub.PUCCH, when the UE detects the first PDCCH, where n.sub.CCE is a first CCE used for the first DCI format in the first PDCCH, and N.sub.PUCCH is a first offset assigned to the UE from the base station via higher layer signaling"),
and the second PUCCH resource is indicated based on the second DCI, (Papasakellariou: [0049] "when the UE detects the second PDCCH, where n.sub.ECCE is a first CCE used for the second DCI format of the second PDCCH, f(HPRO) is a mapping function that provides an integer based on the HPRO information field, and N.sub.PUCCH.sup.E is a second offset assigned to the UE from the base station via higher layer signaling. The UE transmits the HARQ-ACK signal in the determined first or second PUCCH resource"),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Pelletier to include the teachings of Papasakellariou in order to indicate a first and second PUCCH, based on respective DCIs, in a transmission time interval (Papasakellariou: [0049]).

Regarding Claim 8, Pelletier teaches A terminal (Fig. 1a, WTRUs 102a-d) in a communication system (Fig. 1a, 100), the terminal comprising: a transceiver (Fig. 1b, transceiver 120) configured to transmit and receive signals; (Pelletier: [0032m Fig. 1b] "the WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122");
and a controller (Fig. 1b, 118) configured to control to receive, from a base station (Fig. 1a, BS 114a-b), a first downlink control information (DCI) and a first physical downlink shared channel (PDSCH), wherein the first PDSCH is scheduled by the first DCI, (Pelletier: [0010] "the WTRU may decode first downlink control information (DCI) via a downlink control channel in a first transmission time interval (TTI). The first DCI may comprise scheduling information for a first physical downlink shared channel (PDSCH) transmission for the WTRU sent in the first TTI" where as shown in Fig.1m the WRTU transmits/receives data from the BS);
receive, from the base station, a second DCI and a second PDSCH, wherein the second PDSCH is scheduled by the second DCI, (Pelletier: [0010] "The WTRU may determine a decoding assumption to use when attempting to decode a second DCI via the downlink control channel based on a property of the first DCI. The second DCI may include scheduling information for a second PDSCH transmission for the WTRU sent in a second TTI. The WTRU may receive the second DCI"),
and wherein the second PDSCH is scheduled by the second DCI; (Pelletier: [0010] "The WTRU may determine a decoding assumption to use when attempting to decode a second DCI via the downlink control channel based on a property of the first DCI. The second DCI may include scheduling information for a second PDSCH transmission for the WTRU sent in a second TTI. The WTRU may receive the second DCI").
Pelletier does not explicitly teach and transmit, to the base station, a PUCCH on a second PUCCH resource, in case that a first PUCCH resource and the second PUCCH resource are indicated to be in a transmission time interval, wherein the first PUCCH resource is indicated based on the first DCI and the second PUCCH resource is indicated based on the second DCI.
However, Papasakellariou does teach and transmit, to the base station, a PUCCH on a second PUCCH resource, in case that a first PUCCH resource and the second PUCCH resource are indicated to be in a transmission time interval,  (Papasakellariou: [0049] "a method and UE apparatus are provided to transmit a HARQ-ACK signal in a PUCCH in response to a detection of a first PDCCH or a second PDCCH transmitted from a base station in a TTI... The UE determines a second PUCCH resource, n.sub.PUCCH2, as n.sub.PUCCH2=n.sub.ECCE+f(HPRO)+N.sub.PUCCH.sup.E, when the UE detects the second PDCCH, where n.sub.ECCE is a first CCE used for the second DCI format of the second PDCCH, f(HPRO) is a mapping function that provides an integer based on the HPRO information field, and N.sub.PUCCH.sup.E is a second offset assigned to the UE from the base station via higher layer signaling. The UE transmits the HARQ-ACK signal in the determined first or second PUCCH resource"),
wherein the first PUCCH resource is indicated based on the first DCI  (Papasakellariou: [0049] "The UE determines a first PUCCH resource, n.sub.PUCCH, as n.sub.PUCCH=n.sub.CCE+N.sub.PUCCH, when the UE detects the first PDCCH, where n.sub.CCE is a first CCE used for the first DCI format in the first PDCCH, and N.sub.PUCCH is a first offset assigned to the UE from the base station via higher layer signaling"),
and the second PUCCH resource is indicated based on the second DCI, (Papasakellariou: [0049] "when the UE detects the second PDCCH, where n.sub.ECCE is a first CCE used for the second DCI format of the second PDCCH, f(HPRO) is a mapping function that provides an integer based on the HPRO information field, and N.sub.PUCCH.sup.E is a second offset assigned to the UE from the base station via higher layer signaling. The UE transmits the HARQ-ACK signal in the determined first or second PUCCH resource"),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Pelletier to include the teachings of Papasakellariou in order to indicate a first and second PUCCH, based on respective DCIs, in a transmission time interval (Papasakellariou: [0049]).

Claim 13, Pelletier teaches A base station (Fig. 1a, BS 114a-b) in a communication system (Fig. 1a, 100), the base station comprising: a transceiver configured to transmit and receive signals; and a controller configured to control to transmit, to a terminal (Fig. 1a, WTRUs 102a-d), a first downlink control  information (DCI) and a first physical downlink shared channel (PDSCH), wherein the first PDSCH is scheduled by the first DCI,  (Pelletier: [0010] "the WTRU may decode first downlink control information (DCI) via a downlink control channel in a first transmission time interval (TTI). The first DCI may comprise scheduling information for a first physical downlink shared channel (PDSCH) transmission for the WTRU sent in the first TTI" where as shown in Fig.1a the WRTU transmits/receives data from the BS);
transmit, to the terminal, a second DCI and a second PDSCH, wherein the second PDSCH is scheduled by the second DCI, (Pelletier: [0010] "The WTRU may determine a decoding assumption to use when attempting to decode a second DCI via the downlink control channel based on a property of the first DCI. The second DCI may include scheduling information for a second PDSCH transmission for the WTRU sent in a second TTI. The WTRU may receive the second DCI");
and wherein the second DCI is received later than the first DCI.  (Pelletier: [0005] ”The WTRU may receive the first PDSCH transmission via the first serving cell in accordance with the first DCI. The first PDSCH transmission may comprise a second DCI. The second DCI may comprise scheduling information for a second physical downlink shared channel transmission (PDSCH) transmission received by the WTRU via a second serving cell. The WTRU may receive the second PDSCH transmission via the second serving cell in accordance with the second DCI").
And wherein the second PDSCH is scheduled by the second DCI; (Pelletier: [0010] "The WTRU may determine a decoding assumption to use when attempting to decode a second DCI via the downlink control channel based on a property of the first DCI. The second DCI may include scheduling information for a second PDSCH transmission for the WTRU sent in a second TTI. The WTRU may receive the second DCI").
Pelletier does not explicitly teach and receive, from the terminal, a PUCCH on a second PUCCH resource, in case that a first PUCCH resource and the second PUCCH resource are indicated to be in a transmission time interval, wherein the first PUCCH resource is indicated based on the first DCI and the second PUCCH resource is indicated based on the second DCI.
However, Papasakellariou does teach and receive, from the terminal, a PUCCH on a second PUCCH resource, in case that a first PUCCH resource and the second PUCCH resource are indicated to be in a transmission time interval,  (Papasakellariou: [0049] "a method and UE apparatus are provided to transmit a HARQ-ACK signal in a PUCCH in response to a detection of a first PDCCH or a second PDCCH transmitted from a base station in a TTI... The UE determines a second PUCCH resource, n.sub.PUCCH2, as n.sub.PUCCH2=n.sub.ECCE+f(HPRO)+N.sub.PUCCH.sup.E, when the UE detects the second PDCCH, where n.sub.ECCE is a first CCE used for the second DCI format of the second PDCCH, f(HPRO) is a mapping function that provides an integer based on the HPRO information field, and N.sub.PUCCH.sup.E is a second offset assigned to the UE from the base station via higher layer signaling. The UE transmits the HARQ-ACK signal in the determined first or second PUCCH resource"),
wherein the first PUCCH resource is indicated based on the first DCI  (Papasakellariou: [0049] "The UE determines a first PUCCH resource, n.sub.PUCCH, as n.sub.PUCCH=n.sub.CCE+N.sub.PUCCH, when the UE detects the first PDCCH, where n.sub.CCE is a first CCE used for the first DCI format in the first PDCCH, and N.sub.PUCCH is a first offset assigned to the UE from the base station via higher layer signaling"),
and the second PUCCH resource is indicated based on the second DCI, (Papasakellariou: [0049] "when the UE detects the second PDCCH, where n.sub.ECCE is a first CCE used for the second DCI format of the second PDCCH, f(HPRO) is a mapping function that provides an integer based on the HPRO information field, and N.sub.PUCCH.sup.E is a second offset assigned to the UE from the base station via higher layer signaling. The UE transmits the HARQ-ACK signal in the determined first or second PUCCH resource"),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Pelletier to include the teachings of Papasakellariou in order to indicate a first and second PUCCH, based on respective DCIs, in a transmission time interval (Papasakellariou: [0049]).

Claims 2, 7, 9 and 14 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (hereafter Pelletier) US Patent Publication 2018/0123769 A1 in view of Papasakellariou, et al. (hereafter Papasakellariou) US Patent Publication 2013/0230030 A1, and in further view of Papasakellariou, et al. (hereafter Papasakellariou452) US Patent Publication 2014/0269452 A1.


Regarding Claim 2, The method of claim 1, the combination of Pelletier and Papasakellariou does not explicitly teach a number of transmission time intervals associated with a timing for the first PDSCH to a first PUCCH corresponding to the first PUCCH resource is determined based on a radio resource control (RRC) signaling, and wherein a number of transmission time intervals associated with a timing for the second PDSCH to a second PUCCH corresponding to the second PUCCH resource is determined based on the RRC signaling.
However, Papasakellariou452 does teach a number of transmission time intervals associated with a timing for the first PDSCH to a first PUCCH corresponding to the first PUCCH resource is determined based on a radio resource control (RRC) signaling, and wherein a number of transmission time intervals associated with a timing for the second PDSCH to a second PUCCH corresponding to the second PUCCH resource is determined based on the RRC signaling. (Papasakellariou452: [0102] " A number M of DL TTIs for which associated HARQ-ACK signal transmissions from UEs are in a same UL TTI is referred to as a bundling window of size M. A PUCCH resource determination can depend on whether a downlink control channel scheduling a PDSCH or a release of a Semi-Persistently Scheduled (SPS) PDSCH is a PDCCH one or an EPDCCH one" where the same applies...The TDD UL-DL configurations in Table 2 provide 40% and 90% of DL TTIs per frame to be DL TTIs (and the remaining to be UL TTIs). Despite this flexibility, a semi-static TDD UL-DL configuration that can be updated every 640 msec or less frequently by SIB signaling or, in case of DL Carrier Aggregation and a secondary cell by RRC signaling (see also REF3 and REF 4), may not match well with short-term data traffic conditions (see also REF 3). Table 3 indicates DL TTIs n-k, where k.epsilon.K, for which an HARQ-ACK signal transmission is in UL TTI n" where both first and second PDSCH are determined by RRC [0105]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Pelletier and Papasakellariou to include the teachings of Papasakellariou452 in order for RRC signaling to indicate a number of TTI for a first and second PUCCH associate with a first and second PDSCH respectively (Papasakellariou: [0049]).

Regarding Claim 7, The method of claim 6, the combination of Pelletier and Papasakellariou does not explicitly teach wherein a number of transmission time intervals associated with a timing for the first PDSCH to a first PUCCH corresponding to the first PUCCH resource is determined based on a radio resource control (RRC) signaling, and wherein a number of transmission time intervals associated with a timing for the second PDSCH to a second PUCCH corresponding to the second PUCCH resource is determined based on the RRC signaling.
 wherein a number of transmission time intervals associated with a timing for the first PDSCH to a first PUCCH corresponding to the first PUCCH resource is determined based on a radio resource control (RRC) signaling, and wherein a number of transmission time intervals associated with a timing for the second PDSCH to a second PUCCH corresponding to the second PUCCH resource is determined based on the RRC signaling. (Papasakellariou452: [0102] " A number M of DL TTIs for which associated HARQ-ACK signal transmissions from UEs are in a same UL TTI is referred to as a bundling window of size M. A PUCCH resource determination can depend on whether a downlink control channel scheduling a PDSCH or a release of a Semi-Persistently Scheduled (SPS) PDSCH is a PDCCH one or an EPDCCH one" where the same applies...The TDD UL-DL configurations in Table 2 provide 40% and 90% of DL TTIs per frame to be DL TTIs (and the remaining to be UL TTIs). Despite this flexibility, a semi-static TDD UL-DL configuration that can be updated every 640 msec or less frequently by SIB signaling or, in case of DL Carrier Aggregation and a secondary cell by RRC signaling (see also REF3 and REF 4), may not match well with short-term data traffic conditions (see also REF 3). Table 3 indicates DL TTIs n-k, where k.epsilon.K, for which an HARQ-ACK signal transmission is in UL TTI n" where both first and second PDSCH are determined by RRC [0105]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Pelletier and Papasakellariou to include the teachings of Papasakellariou452 in order for RRC signaling to indicate a number of TTI for a first and second PUCCH associate with a first and second PDSCH respectively (Papasakellariou: [0049]).

Regarding Claim 9, The terminal of claim 8, the combination of Pelletier and Papasakellariou does not explicitly teach wherein a number of transmission time intervals associated with a timing for the first PDSCH to a first PUCCH corresponding to the first PUCCH resource is determined based on a radio resource control (RRC) signaling, and wherein a number of transmission time intervals associated with a timing for the second PDSCH to a second PUCCH corresponding to the second PUCCH resource is determined based on the RRC signaling.
However, Papasakellariou452 does teach wherein a number of transmission time intervals associated with a timing for the first PDSCH to a first PUCCH corresponding to the first PUCCH resource is determined based on a radio resource control (RRC) signaling, and wherein a number of transmission time intervals associated with a timing for the second PDSCH to a second PUCCH corresponding to the second PUCCH resource is determined based on the RRC signaling. (Papasakellariou452: [0102] " A number M of DL TTIs for which associated HARQ-ACK signal transmissions from UEs are in a same UL TTI is referred to as a bundling window of size M. A PUCCH resource determination can depend on whether a downlink control channel scheduling a PDSCH or a release of a Semi-Persistently Scheduled (SPS) PDSCH is a PDCCH one or an EPDCCH one" where the same applies...The TDD UL-DL configurations in Table 2 provide 40% and 90% of DL TTIs per frame to be DL TTIs (and the remaining to be UL TTIs). Despite this flexibility, a semi-static TDD UL-DL configuration that can be updated every 640 msec or less frequently by SIB signaling or, in case of DL Carrier Aggregation and a secondary cell by RRC signaling (see also REF3 and REF 4), may not match well with short-term data traffic conditions (see also REF 3). Table 3 indicates DL TTIs n-k, where k.epsilon.K, for which an HARQ-ACK signal transmission is in UL TTI n" where both first and second PDSCH are determined by RRC [0105]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Pelletier and Papasakellariou to include the teachings of Papasakellariou452 in order for RRC signaling to indicate a number of TTI for a first and second PUCCH associate with a first and second PDSCH respectively (Papasakellariou: [0049]).

Claim 14, The base station of claim 13, the combination of Pelletier and Papasakellariou does not explicitly teach wherein a number of transmission time intervals associated with a timing for the first PDSCH to a first PUCCH corresponding to the first PUCCH resource is determined based on a radio resource control (RRC) signaling, and wherein a number of transmission time intervals associated with a timing for the second PDSCH to a second PUCCH corresponding to the second PUCCH resource is determined based on the RRC signaling.
However, Papasakellariou452 does teach wherein a number of transmission time intervals associated with a timing for the first PDSCH to a first PUCCH corresponding to the first PUCCH resource is determined based on a radio resource control (RRC) signaling, and wherein a number of transmission time intervals associated with a timing for the second PDSCH to a second PUCCH corresponding to the second PUCCH resource is determined based on the RRC signaling. (Papasakellariou452: [0102] " A number M of DL TTIs for which associated HARQ-ACK signal transmissions from UEs are in a same UL TTI is referred to as a bundling window of size M. A PUCCH resource determination can depend on whether a downlink control channel scheduling a PDSCH or a release of a Semi-Persistently Scheduled (SPS) PDSCH is a PDCCH one or an EPDCCH one" where the same applies...The TDD UL-DL configurations in Table 2 provide 40% and 90% of DL TTIs per frame to be DL TTIs (and the remaining to be UL TTIs). Despite this flexibility, a semi-static TDD UL-DL configuration that can be updated every 640 msec or less frequently by SIB signaling or, in case of DL Carrier Aggregation and a secondary cell by RRC signaling (see also REF3 and REF 4), may not match well with short-term data traffic conditions (see also REF 3). Table 3 indicates DL TTIs n-k, where k.epsilon.K, for which an HARQ-ACK signal transmission is in UL TTI n" where both first and second PDSCH are determined by RRC [0105]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Pelletier and Papasakellariou to include the (Papasakellariou: [0049]).


Claims 3-4, 10-11, and 15-18 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (hereafter Pelletier) US Patent Publication 2018/0123769 A1 in view of Papasakellariou, et al. (hereafter Papasakellariou) US Patent Publication 2013/0230030 A1, and in further view of Lee, et al. (hereafter Lee) US Patent Publication 2013/0343322 A1.

Regarding Claim 3, The method of claim 1, the combination of Pelletier and Papasakellariou does not explicitly teach further comprising: transmitting, to the base station, a third PUCCH corresponding to a third PUCCH resource and a fourth PUCCH corresponding to a fourth PUCCH resource, in case that the third PUCCH resource and the fourth PUCCH resource are indicated to be in another transmission time interval, wherein the third PUCCH and the fourth PUCCH are time-divided in the other transmission time interval.
However, Lee does teach further comprising: transmitting, to the base station, a third PUCCH corresponding to a third PUCCH resource and a fourth PUCCH corresponding to a fourth PUCCH resource, in case that the third PUCCH resource and the fourth PUCCH resource are indicated to be in another transmission time interval, wherein the third PUCCH and the fourth PUCCH are time-divided in the other transmission time interval.  (Lee: [0150] "If UCI or PUCCH DM-RSs of a plurality of RNs are code -multiplexed in the time domain using orthogonal sequences, that is, a plurality of RN PUCCHs are multiplexed, in PUCCH format type A or PUCCH format type B, puncturing of the first two symbols of a backhaul UL subframe may breach orthogonality which was maintained with existing orthogonal sequences among the multiplexed RN PUCCHs").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Pelletier and Papasakellariou to include the  (Lee: 0150-0152]).

Regarding Claim 4, The method of claim 3, the combination of Pelletier and Papasakellariou does not explicitly teach wherein the third PUCCH is transmitted over 1 symbol or 2 symbols, and wherein the fourth PUCCH is transmitted over 4 or more symbols.
However, Lee does teach wherein the third PUCCH is transmitted over 1 symbol or 2 symbols, and wherein the fourth PUCCH (first slot in PUCCH) is transmitted over 4 or more symbols. (Lee: [0152] "For example, if an orthogonal sequence with an SF of 4 [w.sub.0 w.sub.1 w.sub.2 w.sub.3] (for available UL symbols) is used for the first slot in PUCCH format type B for a normal CP case, the elements of the orthogonal sequence, w.sub.C, w.sub.1, w.sub.2, and w .sub.3 are multiplied respectively at the positions of UL symbols #0, #1, #5, and #6. If the first two symbols of the backhaul UL subframe are punctured in the same situation, non-transmission of UL symbols #0 and #1 (i.e. w.sub.C and w.sub.3) breaches orthogonality among a plurality of RN PUCCHs, which might otherwise be maintained in the time domain with the orthogonal sequence [w.sub.0 w.sub.1 w.sub.2 w.sub.3").
The rational and motivation for this teaching of Lee is the same as for claim 3.


Regarding Claim 10, The terminal of claim 8, the combination of Pelletier and Papasakellariou does not explicitly teach wherein the controller is further configured to control to: transmit, to the base station, a third PUCCH corresponding to a third PUCCH resource and a fourth PUCCH corresponding to a fourth PUCCH resource, in case that the third PUCCH resource and the fourth PUCCH resource are indicated to be in another transmission time interval, wherein the third PUCCH and the fourth PUCCH are time-divided in the other transmission time interval.
 wherein the controller is further configured to control to: transmit, to the base station, a third PUCCH corresponding to a third PUCCH resource and a fourth PUCCH corresponding to a fourth PUCCH resource, in case that the third PUCCH resource and the fourth PUCCH resource are indicated to be in another transmission time interval, wherein the third PUCCH and the fourth PUCCH are time-divided in the other transmission time interval.  (Lee: [0150] "If UCI or PUCCH DM-RSs of a plurality of RNs are code -multiplexed in the time domain using orthogonal sequences, that is, a plurality of RN PUCCHs are multiplexed, in PUCCH format type A or PUCCH format type B, puncturing of the first two symbols of a backhaul UL subframe may breach orthogonality which was maintained with existing orthogonal sequences among the multiplexed RN PUCCHs").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Pelletier and Papasakellariou to include the teachings of Lee in order to transmit to a base station additional PUCCH which are time multiplexed within a subframe interval (Lee: 0150-0152]).

Regarding Claim 11, The terminal of claim 10, the combination of Pelletier and Papasakellariou does not explicitly teach wherein the third PUCCH is transmitted over 1 symbol or 2 symbols, and wherein the fourth PUCCH is transmitted over 4 or more symbols.
However, Lee does teach wherein the third PUCCH is transmitted over 1 symbol or 2 symbols, and wherein the fourth PUCCH (first slot in PUCCH) is transmitted over 4 or more symbols. (Lee: [0152] "For example, if an orthogonal sequence with an SF of 4 [w.sub.0 w.sub.1 w.sub.2 w.sub.3] (for available UL symbols) is used for the first slot in PUCCH format type B for a normal CP case, the elements of the orthogonal sequence, w.sub.C, w.sub.1, w.sub.2, and w .sub.3 are multiplied respectively at the positions of UL symbols #0, #1, #5, and #6. If the first two symbols of the backhaul UL subframe are punctured in the same situation, non-transmission of UL symbols #0 and #1 (i.e. w.sub.C and w.sub.3) breaches orthogonality among a plurality of RN PUCCHs, which might otherwise be maintained in the time domain with the orthogonal sequence [w.sub.0 w.sub.1 w.sub.2 w.sub.3").
The rational and motivation for this teaching of Lee is the same as for claim 10.

Regarding Claim 15, The method of claim 6, the combination of Pelletier and Papasakellariou does not explicitly teach further comprising determining a third PUCCH resource and a fourth PUCCH resource; and receiving, from the terminal, a third PUCCH corresponding to the third PUCCH resource and a fourth PUCCH corresponding to the fourth PUCCH resource, in case that the third PUCCH resource and a fourth PUCCH resource are indicated to be in another transmission time interval, wherein the third PUCCH and the fourth PUCCH are time-divided in the other transmission time interval.
However, Lee does teach further comprising: determining a third PUCCH resource and a fourth PUCCH resource; and receiving, from the terminal, a third PUCCH corresponding to the third PUCCH resource and a fourth PUCCH corresponding to the fourth PUCCH resource, in case that the third PUCCH resource and a fourth PUCCH resource are indicated to be in another transmission time interval, wherein the third PUCCH and the fourth PUCCH are time-divided in the other transmission time interval.  (Lee: [0150] "If UCI or PUCCH DM-RSs of a plurality of RNs are code -multiplexed in the time domain using orthogonal sequences, that is, a plurality of RN PUCCHs are multiplexed, in PUCCH format type A or PUCCH format type B, puncturing of the first two symbols of a backhaul UL subframe may breach orthogonality which was maintained with existing orthogonal sequences among the multiplexed RN PUCCHs").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Pelletier and Papasakellariou to include the  (Lee: 0150-0152]).

Regarding Claim 16, The method of claim 15, the combination of Pelletier and Papasakellariou does not explicitly teach wherein the third PUCCH is transmitted over 1 symbol or 2 symbols, and wherein the fourth PUCCH is transmitted over 4 or more symbols.
However, Lee does teach wherein the third PUCCH is transmitted over 1 symbol or 2 symbols, and wherein the fourth PUCCH (first slot in PUCCH) is transmitted over 4 or more symbols. (Lee: [0152] "For example, if an orthogonal sequence with an SF of 4 [w.sub.0 w.sub.1 w.sub.2 w.sub.3] (for available UL symbols) is used for the first slot in PUCCH format type B for a normal CP case, the elements of the orthogonal sequence, w.sub.C, w.sub.1, w.sub.2, and w .sub.3 are multiplied respectively at the positions of UL symbols #0, #1, #5, and #6. If the first two symbols of the backhaul UL subframe are punctured in the same situation, non-transmission of UL symbols #0 and #1 (i.e. w.sub.C and w.sub.3) breaches orthogonality among a plurality of RN PUCCHs, which might otherwise be maintained in the time domain with the orthogonal sequence [w.sub.0 w.sub.1 w.sub.2 w.sub.3").
The rational and motivation for this teaching of Lee is the same as for claim 3.


Regarding Claim 17, The base station of claim 13,, the combination of Pelletier and Papasakellariou does not explicitly teach determine a third PUCCH resource and a fourth PUCCH resource, and receive, from the terminal, a third PUCCH corresponding to the third PUCCH resource and a fourth PUCCH corresponding to the fourth PUCCH resource, in case that the third PUCCH resource and a fourth PUCCH resource are indicated to be in another transmission time interval, wherein the third PUCCH and the fourth PUCCH are time-divided in the other transmission time interval.
However, Lee does teach determine a third PUCCH resource and a fourth PUCCH resource, and receive, from the terminal, a third PUCCH corresponding to the third PUCCH resource and a fourth PUCCH corresponding to the fourth PUCCH resource, in case that the third PUCCH resource and a fourth PUCCH resource are indicated to be in another transmission time interval, wherein the third PUCCH and the fourth PUCCH are time-divided in the other transmission time interval. (Lee: [0150] "If UCI or PUCCH DM-RSs of a plurality of RNs are code -multiplexed in the time domain using orthogonal sequences, that is, a plurality of RN PUCCHs are multiplexed, in PUCCH format type A or PUCCH format type B, puncturing of the first two symbols of a backhaul UL subframe may breach orthogonality which was maintained with existing orthogonal sequences among the multiplexed RN PUCCHs").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Pelletier and Papasakellariou to include the teachings of Lee in order to transmit to a base station additional PUCCH which are time multiplexed within a subframe interval (Lee: 0150-0152]).

Regarding Claim 18, The base station of claim 17, the combination of Pelletier and Papasakellariou does not explicitly teach wherein the third PUCCH is transmitted over 1 symbol or 2 symbols, and wherein the fourth PUCCH is transmitted over 4 or more symbols.
However, Lee does teach wherein the third PUCCH is transmitted over 1 symbol or 2 symbols, and wherein the fourth PUCCH (first slot in PUCCH) is transmitted over 4 or more symbols. (Lee: [0152] "For example, if an orthogonal sequence with an SF of 4 [w.sub.0 w.sub.1 w.sub.2 w.sub.3] (for available UL symbols) is used for the first slot in PUCCH format type B for a normal CP case, the elements of the orthogonal sequence, w.sub.C, w.sub.1, w.sub.2, and w .sub.3 are multiplied respectively at the positions of UL symbols #0, #1, #5, and #6. If the first two symbols of the backhaul UL subframe are punctured in the same situation, non-transmission of UL symbols #0 and #1 (i.e. w.sub.C and w.sub.3) breaches orthogonality among a plurality of RN PUCCHs, which might otherwise be maintained in the time domain with the orthogonal sequence [w.sub.0 w.sub.1 w.sub.2 w.sub.3").
The rational and motivation for this teaching of Lee is the same as for claim 3.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416                                                                                                                                                                                                        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416